Case 2:19-cv-19003-SRC-CLW Document 27 Filed 03/03/20 Page 1 of 2 PageID: 272




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                                        :
  JOSE ORTIZ, individually and on behalf of             :   Civil Action No. 19-19003 (SRC)
  all others similarly situated,                        :
                                                        :               ORDER
                                       Plaintiff,       :
                                                        :
                        v.                              :
                                                        :
  GOYA FOODS, INC., et al.,                             :
                                                        :
                                   Defendants.          :
                                                        :
                                                        :

CHESLER, District Judge

       This matter having come before the Court upon Plaintiff’s letter request for clarification

as to whether the Court will proceed with Defendants’ motion for judgment on the pleadings, in

light of Plaintiff’s subsequently filed motion for leave to file an amended complaint [ECF 25];

and Defendants having submitted a responsive letter stating their position that the motion for

leave to amend will not moot the motion for judgment on the pleadings [ECF 26]; and the Court

construing Plaintiff’s letter as a request to hold the motion for judgment on the pleadings in

abeyance; and the Court having considered the parties’ arguments regarding this matter; and the

Court discerning no good cause for Plaintiff’s request that briefing on the motion for judgment

on the pleadings be suspended; therefore,

       IT IS on this 3rd day of March, 2020,

       ORDERED that Plaintiff’s request to hold Defendants’ motion for judgment on the

pleadings in abeyance, pending decision on Plaintiff’s motion for leave to file an amended

complaint, is DENIED; and it is further


                                                    1
Case 2:19-cv-19003-SRC-CLW Document 27 Filed 03/03/20 Page 2 of 2 PageID: 273



       ORDERED that Plaintiff shall file his opposition to Defendants’ motion for judgment on

the pleadings, on or before March 9, 2020; and it is further

       ORDERED Defendants shall file a reply in further support of their motion on or before

March 16, 2020.



                                                          s/ Stanley R. Chesler
                                                     STANLEY R. CHESLER
                                                     United States District Judge




                                                2
